 

Exhibit 10.6

 

CONVERTIBLE PROMISSORY NOTE

 

  Date of Issuance US$200,000 July 20, 2016

 

 

FOR VALUE RECEIVED, Cannavoices, Inc., a Florida corporation (the "Company"),
hereby promises to pay to the order of Huib Stroomberg (the "Holder” or
“Noteholder"), the principal sum of US $200,000 (the "Principal Amount"),
together with interest thereon from the date of issuance of this convertible
promissory note (this "Note"). Interest will be paid monthly on the 1st of each
month at a rate of 15% per annum. Unless earlier converted into Conversion
Shares (as defined below), the principal and accrued interest of this Note will
be due and payable by the Company on the one-year anniversary date of the Note
(the "Maturity Date").

 

1.          Payment. All payments will be made in lawful money of the United
States of America at the principal office of the Company, or at such other place
as the Holder may from time to time designate in writing to the Company or in
Common Stock (at a fixed rate of $0.75 per share) at the Holder’s discretion
(the “Put Right”). Payment will be credited first to accrued interest due and
payable, with any remainder applied to principal.

 

2.          Security. This Note is a general unsecured obligation of the
Company.

 

3.          Conversion. This Note will be convertible into Equity Securities
pursuant to the following terms.

 

3.1           Definitions.

 

(a)          "Common Stock" means the Company's common stock.

 

(b)          "Conversion Shares" means Common stock:

 

"Conversion Price" means $0.75 per share of Common Stock;

 

(c)          "Exchange Act" means the Securities Exchange Act of 1934, as
amended.

 

(d)          "Securities Act" means the Securities Act of 1933, as amended.

 

3.2           Share Target Conversion. The principal balance and unpaid accrued
interest on this Note may be converted into Conversion Shares at the Holder’s
election at the Conversion Rate.

 

3.3           Corporate Transaction Conversion. In the event of a corporate
transaction, such as the closing of the sale of substantially all of the
Company’s assets or merger with another entity resulting in the transfer of 50%
or more of the outstanding voting securities of the Company, the Holder may
elect that either: (a) the Company will pay the Holder an amount equal to the
sum of all accrued and unpaid interest and principal due and payable on this
Note or (b) this Note will convert into that number of Conversion Shares equal
to the quotient obtained by dividing the outstanding principal balance and
unpaid accrued interest of this Note on the date of conversion by the applicable
Conversion Price.

 

 

 

 

3.4           Mechanics of Conversion.

 

(a)          Additional Agreements. The Holder acknowledges that the conversion
of this Note into Conversion Shares may require the Holder's execution of
certain agreements relating to the purchase and sale of the Conversion Shares,
including registration rights relating to such securities.

 

(b)          Certificates. As promptly as practicable after the conversion of
this Note and the issuance of the Conversion Shares, the Company (at its
expense) will issue and deliver a certificate or certificates evidencing the
Conversion Shares (if certificated) to the Holder, or if the Conversion Shares
are not certificated, will deliver a true and correct copy of the Company's
share register reflecting the Conversion Shares held by the Holder. The Company
will not be required to issue or deliver the Conversion Shares until the Holder
has surrendered this Note to the Company (or provided an instrument of
cancellation or affidavit of loss).

 

4.          Representations and Warranties of the Company. In connection with
the transactions contemplated by this Note, the Company hereby represents and
warrants to the Holder as follows:

 

4.1           Due Organization; Qualification and Good Standing. The Company is
a corporation duly organized, validly existing and in good standing under the
laws of the State of Florida and has all requisite corporate power and authority
to carry on its business as now conducted. The Company is duly qualified to
transact business and is in good standing in each jurisdiction in which the
failure to so qualify or to be in good standing would have a material adverse
effect on the Company.

 

4.2           Authorization and Enforceability. Except for the authorization and
issuance of the Conversion Shares, all corporate action has been taken on the
part of the Company and its officers, directors and stockholders necessary for
the authorization, execution and delivery of this Note. Except as may be limited
by applicable bankruptcy, insolvency, reorganization or similar laws relating to
or affecting the enforcement of creditors' rights, the Company has taken all
corporate action required to make all of the obligations of the Company
reflected in the provisions of this Note valid and enforceable in accordance
with its terms.

 

4.3           Valid Issuance of Stock. The Conversion Shares to be issued, sold
and delivered upon conversion of this Note will be duly authorized and validly
issued, fully paid and nonassessable an, based in part upon the representations
and warranties of the Holder in this Note, will be issued in compliance with all
applicable U.S. federal and state regulations.

 

2

 

 

5.          Representations and Warranties of the Holder. In connection with the
transactions contemplated by this Note, the Holder hereby represents and
warrants to the Company as follows:

 

5.1           Authorization. The Holder has full power and authority (and, if an
individual, the capacity) to enter into this Note and to perform all obligations
required to be performed by it hereunder. This Note, when executed and delivered
by the Holder, will constitute the Holder's valid and legally binding
obligation, enforceable in accordance with its terms, except (a) as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance and any other laws of general application affecting enforcement of
creditors' rights generally, and (b) as limited by laws relating to the
availability of specific performance, injunctive relief or other equitable
remedies.

 

5.2           Disclosure of Information; Non-Reliance. The Holder acknowledges
that it has received all the information it considers necessary or appropriate
to enable it to make an informed decision concerning an investment in the
Securities. The Holder further represents that it has had an opportunity to ask
questions and receive answers from the Company regarding the terms and
conditions of the offering of the Securities. The Holder confirms that the
Company has not given any guarantee or representation as to the potential
success, return, effect or benefit (either legal, regulatory, tax, financial,
accounting or otherwise) of an investment in the Securities. In deciding to
purchase the Securities, the Holder is not relying on the advice or
recommendations of the Company and has made its own independent decision that
the investment in the Securities is suitable and appropriate for the Holder. The
Holder understands that no federal or state agency has passed upon the merits or
risks of an investment in the Securities or made any finding or determination
concerning the fairness or advisability of this investment.

 

5.3           Investment Experience. The Holder is an investor in securities of
companies in the development stage and acknowledges that it is able to fend for
itself, can bear the economic risk of its investment and has such knowledge and
experience in financial or business matters that it is capable of evaluating the
merits and risks of the investment in the Securities.

 

5.4           Accredited Investor. The Holder is an "accredited investor" within
the meaning of Rule 501 of Regulation D promulgated under the Securities Act.
The Holder agrees to furnish any additional information requested by the Company
or any of its affiliates to assure compliance with applicable U.S. federal and
state securities laws in connection with the purchase and sale of the
Securities.

 

3

 

 

5.5           Restricted Securities. The Holder understands that the Securities
have not been, and will not be, registered under the Securities Act or state
securities laws, by reason of specific exemptions from the registration
provisions thereof which depend upon, among other things, the bona fide nature
of the investment intent and the accuracy of the Holder's representations as
expressed herein. The Holder understands that the Securities are "restricted
securities" under U.S. federal and applicable state securities laws and that,
pursuant to these laws, the Holder must hold the Securities indefinitely unless
they are registered with the Securities and Exchange Commission ("SEC") and
registered or qualified by state authorities, or an exemption from such
registration and qualification requirements is available. The Holder
acknowledges that the Company has no obligation to register or qualify the
Securities for resale and further acknowledges that, if an exemption from
registration or qualification is available, it may be conditioned on various
requirements including, but not limited to, the time and manner of sale, the
holding period for the Securities, and on requirements relating to the Company
which are outside of the Holder's control, and which the Company is under no
obligation, and may not be able, to satisfy.

 

Notwithstanding the above, the Company will register the Conversion Shares and
remove any transfer restrictions as soon as practicably allowable but in no
event later than six (6) months from the date of the conversion.

 

5.6           No General Solicitation. The Holder, and its officers, directors,
employees, agents, stockholders or partners have not either directly or
indirectly, including through a broker or finder solicited offers for or offered
or sold the Securities by means of any form of general solicitation or general
advertising within the meaning of Rule 502 of Regulation D under the Securities
Act or in any manner involving a public offering within the meaning of Section
4(a)(2) of the Securities Act. The Holder acknowledges that neither the Company
nor any other person offered to sell the Securities to it by means of any form
of general solicitation or advertising within the meaning of Rule 502 of
Regulation D under the Securities Act or in any manner involving a public
offering within the meaning of Section 4(a)(2) of the Securities Act.

 

5.7           Residence. If the Holder is an individual, then the Holder resides
in the state or province identified in the address shown on the Holder's
signature page hereto. If the Holder is a partnership, corporation, limited
liability company or other entity, then the Holder's principal place of business
is located in the state or province identified in the address shown on the
Holder's signature page hereto.

 

6.          Miscellaneous.

 

6.1           Successors and Assigns. Except as otherwise provided herein, the
terms and conditions of this Note will inure to the benefit of, and be binding
upon, the respective successors and assigns of the parties; provided, however,
that the Company may not assign its obligations under this Note without the
written consent of the [Holder/Requisite Noteholders]. This Note is for the sole
benefit of the parties hereto and their respective successors and permitted
assigns, and nothing herein, express or implied, is intended to or will confer
upon any other person or entity any legal or equitable right, benefit or remedy
of any nature whatsoever under or by reason of this Note.

 

6.2           Governing Law. This Note will be governed by and construed in
accordance with the internal laws of the State of Florida without giving effect
to any choice or conflict of law provision or rule (whether of the State of
Florida or any other jurisdiction).

 

6.3           Counterparts. This Note may be executed in counterparts, each of
which will be deemed an original, but all of which together will be deemed to be
one and the same agreement. Counterparts may be delivered via facsimile,
electronic mail (including PDF or any electronic signature complying with the
U.S. federal ESIGN Act of 2000, e.g., www.docusign.com) or other transmission
method, and any counterpart so delivered will be deemed to have been duly and
validly delivered and be valid and effective for all purposes.

 

4

 

 

6.4           Titles and Subtitles. The titles and subtitles used in this Note
are included for convenience only and are not to be considered in construing or
interpreting this Note.

 

6.5           Notices. All notices and other communications given or made
pursuant hereto will be in writing and will be deemed effectively given: (a)
upon personal delivery to the party to be notified; (b) when sent by email or
confirmed facsimile; (c) five (5) days after having been sent by registered or
certified mail, return receipt requested, postage prepaid; or (d) one (1) day
after deposit with a nationally recognized overnight courier, specifying next
day delivery, with written verification of receipt. All communications will be
sent to the respective parties at the addresses shown on the signature pages
hereto (or to such email address, facsimile number or other address as
subsequently modified by written notice given in accordance with this Section
7.5).

 

6.6           Expenses. Each party will pay all costs and expenses that it
incurs with respect to the negotiation, execution, delivery and performance of
this Note. However, the Company agrees to pay for any legal or brokerage fees
related to depositing the Conversion Shares into the Holder’s brokerage account.

 

6.7           Attorneys' Fees. If any action at law or in equity is necessary to
enforce or interpret the terms of this Note, the prevailing party will be
entitled to reasonable attorneys' fees, costs and necessary disbursements in
addition to any other relief to which such party may be entitled.

 

6.8           Entire Agreement; Amendments and Waivers. This Note constitutes
the full and entire understanding and agreement between the parties with regard
to the subject hereof. Any term of this Note may be amended and the observance
of any term may be waived (either generally or in a particular instance and
either retroactively or prospectively) with the written consent of the Company
and the Holder.

 

6.9           Severability. If one or more provisions of this Note are held to
be unenforceable under applicable law, such provisions will be excluded from
this Note and the balance of the Note will be interpreted as if such provisions
were so excluded and this Note will be enforceable in accordance with its terms.

 

6.10         Legend. The Holder understands and acknowledges that the Securities
may bear the following legend. The Holder further agrees not to make any
disposition of all or any portion of the Securities unless and until there is
then in effect a registration statement under the Securities Act covering such
proposed disposition, and such disposition is made in connection with such
registration statement.

 

5

 

 

THIS INSTRUMENT AND THE SECURITIES ISSUABLE UPON THE CONVERSION HEREOF HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”). THEY
MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED, HYPOTHECATED OR OTHERWISE
TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT
OR UPON RECEIPT BY THE COMPANY OF AN OPINION OF COUNSEL SATISFACTORY TO THE
COMPANY THAT REGISTRATION IS NOT REQUIRED UNDER THE ACT OR UNLESS SOLD PURSUANT
TO RULE 144 UNDER THE ACT.

 

6.11         Acknowledgment. For the avoidance of doubt, it is acknowledged that
the Holder will be entitled to the benefit of all adjustments in the number of
shares of the Company’s capital stock as a result of any splits,
recapitalizations, combinations or other similar transactions affecting the
Company’s capital stock underlying the Conversion Shares that occur prior to the
conversion of this Note.

 

6.12         Limitation on Interest. In no event will any interest charged,
collected or reserved under this Note exceed the maximum rate then permitted by
applicable law, and if any payment made by the Company under this Note exceeds
such maximum rate, then such excess sum will be credited by the Holder as a
payment of principal.

 

6.13         Officers and Directors Not Liable. In no event will any officer or
director of the Company be liable for any amounts due and payable pursuant to
this Note.

 

6.14         Approval. The Company hereby represents that its board of
directors, in the exercise of its fiduciary duty, has approved the Company’s
execution of this Note based upon a reasonable belief that the principal
provided hereunder is appropriate for the Company after reasonable inquiry
concerning the Company’s financing objectives and financial situation. In
addition, the Company hereby represents that it intends to use the principal of
this Note primarily for the operations of its business, and not for any
personal, family or household purpose.

 

6.15         Waiver of Jury Trial. EACH PARTY HEREBY WAIVES ITS RIGHTS TO A JURY
TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS NOTE,
THE SECURITIES OR THE SUBJECT MATTER HEREOF OR THEREOF. THE SCOPE OF THIS WAIVER
IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN
ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING,
WITHOUT LIMITATION, CONTRACT CLAIMS, TORT CLAIMS (INCLUDING NEGLIGENCE), BREACH
OF DUTY CLAIMS, AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS. THIS SECTION HAS
BEEN FULLY DISCUSSED BY EACH OF THE PARTIES HERETO AND THESE PROVISIONS WILL NOT
BE SUBJECT TO ANY EXCEPTIONS. EACH PARTY HERETO HEREBY FURTHER REPRESENTS AND
WARRANTS THAT SUCH PARTY HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL, AND
THAT SUCH PARTY KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL.

 

[signature pageS follow]

 

6

 

 

[SIGNATURE PAGE]

 

  CANNAVOICES, INC.       By     Name: Kevin Gillespie   Title: President      
  Address:   2203 N. Lois Ave.     Suite G300     Tampa, FL 33607

 

Agreed to and accepted:

 

HOLDER       By     Name:   Huib Stroomberg   Title:   Individual        
Address: 105 Cibola Drive     Sedonda, AZ 86336  

 

7

 

